FILED
                             NOT FOR PUBLICATION                            JUN 29 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SOEDARSONO HARDJOOETOMO,                         No. 10-70480

               Petitioner,                       Agency No. A096-499-638

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Soedarsono Hardjooetomo, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we deny the petition

for review.

      Hardjooetomo does not argue he suffered past persecution in Indonesia, but

fears persecution in the future as an ethnic Chinese Christian. Substantial evidence

supports the agency’s determination that, even under a disfavored group analysis,

Hardjooetomo did not establish sufficient individualized risk to establish a clear

probability of future persecution. See id. at 1066 (“[a]n applicant for withholding

of removal will need to adduce a considerably larger quantum of individualized-

risk evidence”); see also Hoxha v. Ashcroft, 319 F.3d 1179, 1185 (9th Cir. 2003).

We reject Hardjooetomo’s request for a remand for the agency to do a disfavored

group analysis, because the agency already did it. Accordingly, Hardjooetomo’s

withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                          2                                    10-70480